 
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED
AGREEMENT AND PLAN OF REORGANIZATION


This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF
REORGANIZATION (this “Amendment”) is made and entered into this 26th day of
October, 2009, by and among Camden Learning Corporation, a Delaware corporation
(“Camden”), Dlorah Subsidiary, Inc., a Delaware corporation and wholly-owned
subsidiary of Camden (“Merger Sub”), and Dlorah, Inc., a South Dakota
corporation (“Company”).


RECITALS


WHEREAS, Camden, Merger Sub and Company entered into that certain Agreement and
Plan of Reorganization dated August 7, 2009, as amended in its entirety by that
certain Amended and Restated Agreement and Plan of Reorganization dated August
11, 2009 (as amended, the “Merger Agreement”), pursuant to which, among other
things, Merger Sub will merge with and into Company with Company surviving as a
wholly-owned subsidiary of Camden; and


WHEREAS, each of Camden, Merger Sub and Company wish to amend certain terms and
provisions of the Merger Agreement as set forth herein.


NOW THEREFORE, in consideration of the premises and mutual agreements and
covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I
Defined Terms


Section 1.1                                Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Merger Agreement.
 
ARTICLE II
Amendments to Merger Agreement


Section 2.1.                                Section 1.3(a) is hereby amended and
restated in its entirety to read as follows:
 
“At the Effective Time, by virtue of the Merger and without any action on the
part of the Company or the holders of any securities of the Company, all of the
Equity Interests issued and outstanding immediately prior to the Effective Time
(other than Dissenting Equity Interests) shall automatically be converted into
the right to receive an aggregate of: (i) 100,000 shares of a class of stock to
be created immediately prior to the Closing, such series to be known as Class A
Common Stock, par value $0.0001 per share, of the Parent (the “Class A Stock” or
the “Stock Consideration”), which such shares shall be convertible into
15,730,000 shares of the common stock, par value $0.0001 per share, of Parent
(the “Common Stock”), as such number may be adjusted pursuant to this Section
1.3, and (ii) 2,800,000 newly issued common stock purchase warrants (the
“Warrant Consideration”) to purchase up to 2,800,000 shares of Common Stock at a
purchase price of $5.50 per share, and (iii) 250,000 shares of restricted Common
Stock (the “Restricted Stock Consideration”), which such shares shall not be
freely tradable until such time as the Common Stock trades at or above $8.00 per
share for any sixty (60) consecutive Trading Day period; provided, that such
shares of restricted Common Stock shall be forfeited on the fifth (5th)
anniversary of the date of issuance if such restriction has not been satisfied
by then (the Stock Consideration, the Warrant Consideration and the Restricted
Stock Consideration are referred to collectively herein as the “Merger
Consideration”).  The Merger Consideration shall be distributed to the
stockholders of the Company (individually, a “Company Stockholder” and
collectively, the “Company Stockholders”) in accordance with the allocation set
forth on Exhibit A attached hereto.  The warrants which comprise the Warrant
Consideration shall be in the form attached hereto as Exhibit B.
 
- 1 -

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, and subject to potential further adjustment as
described below in Sections 1.3(b), 1.3(e) and 1.8, (x) if the Merger
Consideration, following consummation of the Merger, would be less than an
aggregate of seventy four and four-tenths percent (74.4%) of the issued and
outstanding capital stock of Parent, on an as-converted and fully diluted basis
(taking into account the cancellation of the 2,800,000 common stock warrants
owned by Camden Learning, LLC, the issuance of 575,000 shares of restricted
Common Stock to Camden Learning, LLC, and the Warrant Redemption (as defined
herein)), then the number of shares of Common Stock into which the Class A Stock
is convertible shall be increased such that the Merger Consideration equals
seventy four and four-tenths percent (74.4%) of the issued and outstanding
capital stock of Parent, on an as-converted and fully diluted basis, or (y) if
the Merger Consideration, following consummation of the Merger, equals or
exceeds an aggregate of seventy four and four-tenths percent (74.4%) of the
issued and outstanding capital stock of Parent, on an as-converted and fully
diluted basis (taking into account the cancellation of the 2,800,000 common
stock warrants owned by Camden Learning, LLC, the issuance of 575,000 shares of
restricted Common Stock to Camden Learning, LLC, and the Warrant Redemption),
then there shall be no adjustment to the number of shares of Common Stock into
which the Class A Stock is convertible.  For purposes of calculating the Merger
Consideration and the number of shares of issued and outstanding capital stock
of Parent, on an as-converted and fully diluted basis, pursuant to this
paragraph, the number of shares of Common Stock constituting the Warrant
Consideration shall be 855,556 shares (based on a cashless exercise of the
2,800,000 common stock purchase warrants using a fair market value of $7.92 per
share).
 
- 2 -

--------------------------------------------------------------------------------


 
Section 2.2.                                Section 3.2(a) is hereby amended to
delete the following sentence in its entirety:
 
“As of the date hereof, options to purchase 376,300 shares of Common Stock and
376,300 warrants (convertible into 376,300 shares of Common Stock), in the
aggregate, were issued and outstanding (collectively, the “Option Securities”).”
 
In addition, the term “Option Securities” shall be deleted from the Index of
Defined Terms.
 
Section 2.3.                                The beginning of Section 3.2(c),
which reads as follows, “Except for the Warrants and Option Securities,” is
hereby amended to read, “Except for the Warrants,”
 
Section 2.4.                                Section 4.6(b)(i) is hereby amended
to add the following at the end of such section:
 
“, including the effectuation of the transfer of any shares of Common Stock
owned by Camden Learning, LLC;”
 
Section 2.5.                                Section 4.6(b)(x) is hereby amended
and restated as follows:
 
“other than (1) in the ordinary course of business consistent with past practice
or as contemplated hereunder, (2) for legal, accounting, fairness opinion and
other fees to be incurred in connection with the transactions contemplated
hereunder, (3) in connection with the termination of the unit purchase option or
any change in the deferred underwriting compensation payable to Morgan Joseph &
Co. Inc., (4) in connection with the purchase of any outstanding Common Stock or
Warrants from any public stockholder or warrantholder as contemplated in the
Proxy Statement or (5) in connection with the transfer of any shares owned by
Camden Learning, LLC, terminate or waive or assign any material right under any
Parent Material Contract or enter into any contract (A) involving amounts
potentially exceeding $25,000, (B) that would be a Parent Material Contract or
(C) with a term longer than one year that cannot be terminated without payment
of a material penalty and upon notice of 60 days or less (in the event any such
contract is entered into, Parent will, within seven (7) days of execution of
same provide a fully executed copy thereof to Company);”
 
Section 2.6.                                In Section 5.7(a), the name “NAU
Holdings, Inc.” is hereby changed to the name “National American University
Holdings, Inc.”
 
Section 2.7.                                Section 6.3(l) is hereby amended and
restated as follows:
 
“The 2,800,000 common stock purchase warrants owned by Camden Learning, LLC
shall have been cancelled and exchanged for 575,000 shares of restricted Common
Stock, which such shares shall not be freely tradable until such time as the
Common Stock trades at or above $8.00 per share for any sixty (60) consecutive
Trading Day period; provided, that such shares of restricted Common Stock shall
be forfeited on the fifth (5th) anniversary of the date of issuance if such
restriction has not been satisfied by then.”
 
- 3 -

--------------------------------------------------------------------------------


 
Section 2.8.                                Section 6.1(j) is hereby deleted in
its entirety.
 
ARTICLE III
Miscellaneous


Section 3.1.                                References.  All references in the
Merger Agreement to “Agreement,” “herein,” “hereof,” or terms of like import
referring to the Agreement or any portion thereof are hereby amended to refer to
the Merger Agreement as amended by this Amendment.
 
Section 3.2.                           Effect of Amendment.  Except as and to
the extent expressly modified by this Amendment, the Merger Agreement (including
all schedules and exhibits thereto) shall remain in full force and effect in all
respects, and the Parties hereby reaffirm and approve the Merger Agreement as
amended by this Amendment.
 
[Signature Page Follows]
 
- 4 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be signed
and delivered by their respective duly authorized officers as of the date first
above written.
 

 
DLORAH, INC.
 
By:
/s/ Robert Buckingham
   
Name:
Robert Buckingham
   
Title:
Chairman



 

 
CAMDEN LEARNING CORPORATION
 
By:
/s/ David L. Warnock
   
Name:
David L. Warnock
   
Title:
Chief Executive Officer,
President and Chairman



 

 
DLORAH SUBSIDIARY, INC.
 
By:
/s/ David L. Warnock    
Name:
David L. Warnock
   
Title:
President




--------------------------------------------------------------------------------


 